Case 2:20-cv-04893-CMR Document 1-1 Filed 08/27/20 Page 1 of 2

JIS 44 Rev.0219)

The JS 44 civil cover sheet and the information contain!
provided by local rules of court. This form. approved a he ed Fahenl Co Cc

purpose of initiating the civil docket sheet.

L (a) PLAINTIFFS
County of Suffolk

(b) County of Residence of Furst Listed Plamnif

CIVIL COVER SHEET

and service of pleadings or

Pence ner ie

Suffolk County

(EXCEPT IN U.S. PLAINTIFF CASES)

Attomeys (Firm Name, Address, and Telephone Number!

ole ee Pollack LLP

1140 Avenue of the Americas, 9th Floor
New York, New York 10036

(212) 899-1760

 

 

ae ‘Stein

(SEE INSTRUCTIONS ON NEXT PAGE od Tas FORM)

DEFENDANTS
ACTAVIS HOLDC

County of Rendence

Attomneys @fEnoun)

 

 

OUS, INC., etal.

of First Listed Defendant

pg ene law, except as
tember 1974, is required arenas erk of Court for the

Morris County

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES. USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eee sa en nla ets eee chin aie hers eascanels ate arbi relia
Il. BASIS OF JURISDICTION @iace a “Xx” in One Box On) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “X~ m One Box for Plaingff
(For Diversity Cases Onby and One Bax for Defendant)
31 US. Government 2% 3 Federal Question PIF DEF PIF DEF
Plaintiff (US. Government Not a Part) Cinzen of This State 31 FD 1  Locopporated or Principal Place 74 #34
of Business In This State
32 US. Goverment 34° Diversity Citizen of Another State 3.2 1 2 Incorporated aid Principal Place 35 35
Defendant (indicate Cinzenship of Parties m Inem: ITT) of Business In Another State
Citizen or Subject of 2 33 3 3 Foreign Nation 16 736
Foreign County
IV. NATURE OF SUIT Piace an “x~ in One Box Oni)
[ CONTRACT TORTS FORFEIURE/PENALIY BANKRUPICY [OTHER STAIUIES |
7 110 Insurance PERSONAL INJURY PERSONAL INJURY 3 625 Drug Related Seize DD 422 Appeal 28 USC 158 D375 False Clainss Act
7 120 Marine 7 310 Airplane 7) 365 Personal Injury - of Property 21 USC 981 99 423 Withdmwal 1 376 Qui Tam G1 USC
J 130 Miller Act 7 315 Airplane Product Product Liability 7 690 Other 28 USC 157 372\a))
7 140 Negotiable Instrument Liability J 367 Health Care’ 1 400 State Reapportionment
1 150 Recovery of Overpayment | 7 320 Assault, Libel & Pharmaceutical % 410 Antitrust
& Enforcement of Judg Slander Personal Injury 1 820 Copyrights 3 430 Banks and Banking
J 15] Medicare Act 7 330 Federal Employers’ Product Liability TV 830 Patent 4 450 Commerce
7 152 Recovery of Defaulted Liability 7 368 Asbestos Personal 7 $40 Trademark 9D 460 Deportation
Stmdent Loans 7 #40 Manne Injury Product FD 470 Racketeer Influenced and
(Excindes Veterans) 7 345 Marine Product Liability TABOR Corrupt Organizations
J 153 Recovery of Overpayment Liability PERSONAL PROPERTY | 7 710 Fair Labor Standards 3 861 HIA (1395ff) 7D 480 Consumer Credit
of Veteran's Benefits 1 350 Motor Vehide 7 370 Other Fraud Act 7 862 Black Lung (923) 3D 490 Cable'Sat TV
J 160 Stockholders® Susts J 355 Motor Vehicle 3 371 Truth in Lending 1 720 Labor Management 3 863 DIWCDIWW (405(2)) 7 850 Securities Commodities:
3 190 Other Contact Product Liability J 380 Other Personal Relations 7 864 SSID Tide XVI Exchange
J 195 Contract Product Liability | 7 360 Other Personal Property Damage 7 740 Railway Labor Act 7 865 RST (405(g)) J 890 Other Seammory Actions
7 196 Franchise Injwy 3 385 Property Damage 3 751 Family and Medical 3 891 Agricuiruml Acs
J 382 Personal Injury - Product Liability Leave Act D 893 Environmental Mamers
Medical © 7 790 Other Labor Linganion 9D 895 Freedom of Information
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | J 791] Employee Retirement FEDERAL TAX SUITS Act
7 210 Land Condemmation TD 440 Other Civil Rights Habeas Corpus: Income Seamity Ac J 870 Taxes (U.S. Plameaft 9 896 Arbitration
7 220 Foreclosure 7 441 Voting 1 463 Alien Detainee or Defendant) 7 899 Administrative Procedure
3 230 Rent Lease & Ejectment D 442 Employment J 510 Motions to Vacate 3 871i IRS—Third Party Act'Review or Appeal of
3 240 Torts to Land 7 443 Housing: Sentence 26 USC 7609 Agency Decision
7 245 Tort Product Liability Accommodations 7 530 General 3 950 Constinationality of
J 290 All Other Real Property Tl 445 Amer. w/Disabilities -[ 9 535 Death Penalty DOACRATION State Statutes
Employment Other: 7 462 Naturalizanon Application
7 446 Amer. w’Disabilities -] 7 540 Mandan & Other | 7 465 Other Immigration
Other 9 550 Civil Rights Actions
7 448 Education 7 $55 Prison Condition
7 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Pisce an "X" in One Box Oniyi
X1 Ongnal 72 Removed from 7 3 Remanded from 34 Reinstatedor 7 5 Transfemredfrom 7 6 Maultidistnct
Proceeding State Court Appellate Court Reopened paces District Litigation
s y

 

VI. CAUSE OF ACTION

VIL. REQUESTED IN

Gite lennon Sa Statute under which you are filing (Do not cite jurisdictional stamies unless diversity):

 

Bnef desenption of cause

 

-] CHECK IF THIS

Antitrust Violations

Is A CLASS ACTION

“of Sherman Act, 15 U.S.C. §§ 1,3

DEMAND $

CHECK YES only if demanded in complamt:

 

 

 

 

 

 

COMPLAINT: UNDER RULE 23, F R.CvP. JURY DEMAND: Mye No
VI. RELATED CASE(S) _
IF ANY ommumest JUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
08/27/2020 /s/ Regina Calcaterra
"FOR OFFice Use ONLY
AMOUNT APPLYING IFP JUDGE MAG, JUDGE

RECEIPT #
 

Case 2:20-cv-04893-CMR Document 1-1 Filed 08/27/20 Page 2 of 2
CERTIFICATION OF ARBITRATION ELIGIBILITY

Local Arbitration Rule 83.7 provides that with certaim exceptions, actions seeking money damages only in an amount not im excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary 1s filed.

Case is Eligible for Arbitration [|

I, Regina C: , counsel for County of Suffolk . do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

monetary damages sought are in excess of $150,000, exclusive of interest and costs,

the complaint seeks injunctive relief,

 

the matter is otherwise ineligible for the following reason

DISCLOSURE STATEMENT ~ FEDERAL RULES CIVIL PROCEDURE 7.1

identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:

N/A

RELATED CASE STATEMENT (Section Vill on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section Vill on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when. because of the similarity of facts and legal issues or because the cases anse from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that” A civil case shail not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine othenwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)

1.) Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County? [J yes {J No

2.) If you answered “no” above:
a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
County? Ww Yes Cl No
b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? MZ Yes No

C) If this is a Fair Debt Collection Practice Act case. specify the County in which the offending communication was
received: .

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader a does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County? Yes No

(Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

BAR ADMISSION

 

| am currently admitted in the Eastem District of New York and currently a member in good standing of the bar of this court.

WA | Yes Cl No

Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

CJ Yes (If yes, please explain FA No

| certify the accuracy of all information provided above.

Signature:

 
